Oo CF ~s2 TH OF BB WY Be

Mw WM NR BD BR BRD BD ORD ORD meet
eo Ss BO OO FF WY HY KE SG Oo we HS HR AUR UlUlhekUU UL ES lLlU

 

Case 2:18-cr-01212-SMB Document 45 Filed 09/16/19 Page 1 of 11

  
 

 

 

 

 

 

MICHAEL BAILEY RIED LODGED |

nited States Attorney & tel
District of Arizona wn HECENED COPY NU pILED __... LODGED
KEITH E. VERCAUTEREN RECEIVED _ COPY
Arizona State Bar No. 093439 JUN 1 4 2019¢

MARIA R. GUTIERREZ ray, SEP 16 2019
Arizona State Bar No. 04 00 ISPVE f OURT

‘Two Renaissance Squard Yee AL £7-f. DEPUTY i CLEAK US DISTRICT gauRT
40 N. Central Ave., Suite 1800 ( oe ay CSTR SEPUTY
Phoenix, Arizona 85004 ———

 

 

Telephone: 602-514-7500

Email: keith. vercauteren@usdoj.gov
Email: maria. gullerted@usdo} OV
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

‘
4

United States of America, CR 18-1212-PHX-SMB (ES W)
Plaintiff,

PLEA AGREEMENT
vs.

Jesus Ivan Lopez-Garcia,

 

Defendant.

 

Plaintiff, United States of America, and the defendant, Jesus Ivan Lopez-Garcia,
hereby agree to dispose of this matter on the following terms and conditions:

1, PLEA

The defendant will plead guilty to Count 1 of the indictment charging the defendant
with a violation of Title 18, United States Code (U.S.C.), Section 555(c), Using a Tunnel
or Passage to Smuggle Controlled Substances, a Class A felony offense.
2, MAXIMUM PENALTIES

a. A violation of 18 U.S.C. § 555(c), is punishable by a maximum fine of
$250,000, a maximum term of imprisonment of life, or both, and a term of supervised

release of up to five years.

 

 
oO 8 SS DH tA Be OH ROR

Mw M NH NM BD BB RD Rm me ew ee a ag
ss Sc oo oo cr Oe

 

Case 2:18-cr-01212-SMB Document 45 Filed 09/16/19 Page 2 of 11

b, . According to the Sentencing Guidelines issued pursuant to the Sentencing
Reform Act of 1984, the Court shall order the defendant to:

(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would not be
appropriate;

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate;

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases); and

(4) pay upon conviction a $100 special assessment for each count to
which the defendant pleads guilty pursuant to 18 U.S.C. § 3013.

c. The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to impose any reasonable sentence up to the maximum set
by statute for the crime(s) of conviction, unless there are stipulations to the contrary that
the Court accepts.

d. The defendant understands and acknowledges that pleading guilty may result
in the termination or denial of certain food stamp, social security, and other benefits for
defendant and the defendant’s immediate family pursuant to 21 U.S.C. §§ 862 and 862a.
3. AGREEMENTS REGARDING SENTENCING

a. Stipulation. Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the United States and
the defendant stipulate that if the defendant is sentenced to prison, the term of
imprisonment shall not exceed 84 months of imprisonment.

b. Assets and Financial Responsibility. The defendant shall make a full
accounting of all assets in which the defendant has any legal or equitable interest. The
defendant shall not (and shall not aid or abet any other party to) sell, hide, waste, spend, or

transfer any such assets or property before sentencing, without the prior approval of the

~2-

 

 
Oo fo ms DH we HP WY He

NS RB NM NM NM NY BD NY Ye Be Be Se SE SE EO EE
ao yy HN A BS BH Bs OOO OU URN OU SULLY UL CUS

 

Case 2:18-cr-01212-SMB Document 45 Filed 09/16/19 Page 3 of 11

United States (provided, however, that no prior approval will be required for routine, day-
to-day expenditures). The defendant also expressly authorizes the United States Attorney's
Office to immediately obtain a credit report as to the defendant in order to evaluate the
defendant’s ability to satisfy any financial obligation imposed by the Court. The defendant
also shall make full disclosure of all current and projected assets to the U.S. Probation
Office immediately and prior to the termination of the defendant’s supervised release or
probation, such disclosures to be shared with the U.S. Attorney’s Office, including the
Financial Litigation Unit, for any purpose. Finally, the defendant shall participate in the
Inmate Financial Responsibility Program to fulfill all financial obligations due and owing
under this agreement and the law.

c. Acceptance of Responsibility. If the defendant makes full and complete

 

disclosure to the U.S. Probation Office of the circumstances surrounding the defendant’s
commission of the offense, and if the defendant demonstrates an acceptance of
responsibility for this offense up to and including the time of sentencing, the United States
will recommend a two-level reduction in the applicable Sentencing Guidelines offense
level pursuant to U.S.S.G. § 3E1.1(a). If the defendant has an offense level of 16 or more,
the United States will move the Court for an additional one-level reduction in the applicable
Sentencing Guidelines offense level pursuant to U.S.S.G. § 3E1.1(b).

4. AGREEMENT TO DISMISS OR NOT TO PROSECUTE

a. Pursuant to Fed. R. Crim. P. 11(c)(1)(A), the United States, at the time of
sentencing, shall dismiss the following charges: Counts 2, 3, 4, and 5 of the indictment in
CR 18-01212-PHX-SMB (ESW).

b. This office shall not prosecute the defendant for any offenses committed by
the defendant, and known by the United States, in connection with the investigations that
led to the indictment in CR 18-01212-PITX-SMB (ESW).

c. This agreement does not, in any manner, restrict the actions of the United

States in any other district or bind any other United States Attorney’s Office.

 
Oo © SN DA A &_ WS NH Fe

MS NM NM NM NON OND OR BO ee
oo nt HO UN BF Be BS SF So CO MeOH ORO US OY YO CO

 

Case 2:18-cr-01212-SMB Document 45 Filed 09/16/19 Page 4 of 11

5. COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and give the
defendant the wppartunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
11(c){5).

b. If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically
be reinstated. In such event, the defendant waives any and all objections, motions, and
defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings. The defendant understands that any
statements made at the time of the defendant’s change of plea or sentencing may be used
against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410. .

6. WAIVER OF DEFENSES AND APPEAL RIGHTS

The defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ or
motion that challenges the conviction, an order of restitution or forfeiture, the entry of
judgment against the defendant, or any aspect of the defendant's sentence, including the
mamner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including
under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any appeal,
collateral attack, or other motion the defendant might file challenging the conviction, order
of restitution or forfeiture, or sentence in this case. This waiver shall not be construed to

bar an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial

4.

 
CO CO ~SY DB vA B&B W HB

mM WN NY NY BR DD eH ee mee et
co =~ UU BOON Oe lc NO SOD Oa DY CU

 

Case 2:18-cr-01212-SMB Document 45 Filed 09/16/19 Page 5 of 11

misconduct” (as that term is defined by Section ILB of Ariz. Ethics Op. 15-01 (2015)).
7. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and‘all statements it deems appropriate to the U.S. Probation Office and to the
Court in connection with the case.

b. Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant
at any time.

c The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the U.S. Probation Office including, but not limited to, questions relating to:

(1) criminal convictions, history of drug abuse, and mental illness; and
(2) financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine or restitution.
8.. FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS

a. Nothing in this agreement shall be construed to protect the defendant from
administrative or civil forfeiture proceedings or prohibit the United States from proceeding
with and/or initiating an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all
monetary penalties, including restitution imposed by the Court, shall be due immediately
upon judgment, shall be subject to immediate enforcement by the United States, and shail
be submitted to the Treasury Offset Program so that any federal payment or transfer of
returned property the defendant receives may be offset and applied to federal debts (which
offset will not affect the periodic payment schedule). If the Court imposes a schedule of
payments, the schedule of payments shall be merely a schedule of minimum payments and
shall not be a limitation on the methods available to the United States to enforce the
judgment. The defendant agrees to forfeit, and hereby forfeits, all interest in any asset that
the defendant owns or over which the defendant exercises control, directly or indirectly, as

well as any property that is traceable to, derived from, fungible with, or a substitute for

_5-

 
oOo © NHN DH wT SF WW NH

ww Bw HB BD NR ON RO ee
co ~~ KH th fB WH NHN KF CBD OO re HY DH NH SP WY NY KY SC

 

Case 2:18-cr-01212-SMB Document 45 Filed 09/16/19 Page 6 of 11

property that constitutes the proceeds of the offense(s), or which was used to facilitate the
commission of the offense(s), including the following property:

(1) All that lot or parcel of land, together with its buildings,
appurtenances, improvements, fixtures, attachments and easements,
located at 552 N. San Luis Plaza Dr., San Luis, Arizona, and more
particularly described as: Lot Number: 1, Subdivision: San Luis Plaza,
Section 12, Township 11S, Range 25W; Parcel No. 775-45-193;

(2) A 2015 Chevrolet Silverado, bearing Arizona license plate CCL5849
and vehicle identification number 1GCNKPEH9FZ306464; and

(3) A trailer bearing Arizona license plate H42G4.

b. The defendant further agrees to waive all interest in any such asset in any
administrative or judicial forfeiture proceeding, whether criminal or civil, state or federal.
The defendant agrees to consent to the entry of orders of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure 32.2 and 43{a) regarding
notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment. The defendant further
understands and agrees that forfeiture of the assets is appropriate and in accordance with
the applicable forfeiture statutes, which may include 8 U.S.C. § 1324(b), 18 U.S.C. §§
924(d), 981, 982 and 2253, 21 U.S.C. §§ 853 and 881, and 28 U.S.C. § 2461(c).

c. Forfeiture of the defendant’s assets shall not be treated as satisfaction of any
fine, restitution, cost of imprisonment, or any other penalty this court may impose upon the
defendant in addition to forfeiture. This agreement does not preclude the United States
from instituting any civil or administrative forfeiture proceedings as may be appropriate
now or in the future.

d. The defendant agrees to waive all constitutional and statutory challenges in
any manner (including direct appeal, habeas corpus, double jeopardy or any other means)
to any forfeiture imposed as a result of this guilty plea or any pending or completed

administrative or civil forfeiture actions, including that the forfeiture constitutes an

-6-

 
oOo fo YN Dm wo BP WN Be —

BS NB NR BD BRD ORD RR mt
oO ws ON tw BP OH NOU OULlUlUOCOUlUMOULULU SUNOCO RON CC

 

Case 2:18-cr-01212-SMB Document 45 Filed 09/16/19 Page 7 of 11

excessive fine or punishment. The defendant agrees to take all steps as requested by the

United States to pass clear title to forfeitable assets to the United States, and to testify
truthfully in any judicial forfeiture proceeding. The defendant acknowledges that all
property covered by this agreement is subject to forfeiture as proceeds of illegal conduct,
property facilitating illegal conduct, and substitute assets for property otherwise subject to
forfeiture, and that no other person or entity has a legitimate claim to these items listed.

€. The defendant agrees not to file a claim to any of the listed property in any
civil proceeding, administrative or judicial, which may be initiated. The defendant further
agrees that he/she will not contest civil, administrative or judicial forfeiture of the listed
property. The defendant agrees to waive the defendant’s right to notice of any forfeiture
proceeding involving this property, and agrees not to file a claim or assist others in filing a
claim in that forfeiture proceeding.

f. The government reserves its right to proceed against any remaining assets
not identified either in this agreement or in any civil actions which are being resolved along
with this plea of guilty, including any property in which the defendant has any interest or
control, if said assets, real or personal, tangible or intangible were involved in the
offense(s).

g. The defendant hereby waives, and agrees to hold the government and its
agents and employees harmless from any and all claims whatsoever in connection with the
seizure, forfeiture, and disposal of the property described above. Without limitation, the
defendant understands and agrees that by virtue of this plea of guilty, the defendant will
waive any rights or cause of action that the defendant might otherwise have had to claim
that he/she is a “substantially prevailing party” for the purpose of recovery of attorney fees
and other litigation costs in any related civil forfeiture proceeding pursuant to 28 U.S.C. §
2465(b)(1).

9, ELEMENTS
Using a Tunnel or Passage to Smuggle Controlled Substances

On or about August 13, 2018, in the District of Arizona:

Je

 
Case 2:18-cr-01212-SMB Document 45 Filed 09/16/19 Page 8 of 11

lL. The defendant knowingly used a tunnel or passage. that crosses an
international border between the United States and another country to
smuggle controlled substances,

2. The defendant knew the tunnel or passage was not lawfully authorized, and

3. The tunnel or passage was not lawfully authorized by the Secretary of

Homeland Security and subject to inspection by Immigration and Customs

Xo 66 SD UNO OOD

Mm NM HM BRO BD RO OND OB ON er Ss Sa et
oe ~~ DO wo B&B WY HY SF DO Ome JN RO OA Se OY OY ES

 

Enforcement.

10. FACTUAL BASIS

a.

were to proceed to trial the United States could prove the following facts beyond a

The defendant admits that the following facts are true and that if this matter

reasonable doubt:

b.

| if the defendant should be called upon to testify about this matter in the future, any

On or about August 13, 2018, I, Jesus Ivan Lopez-Garcia, used a
tunnel that exited at an abandoned Kentucky Fried Chicken located at
552 San Luis Plaza Drive in San Luis, Arizona, to receive
methamphetamine, cocaine, heroin, and fentanyl, which are
controlled substances. 1 knew that the entrance of the tunnel was in
Mexico and that the tunnel crossed the international border between
Mexico and the United States. I also knew that the tunnel was not
lawfully authorized. The tunnel was not known to the Secretary of
Homeland Security and subject to inspection by Immigration and
Customs Enforcement.

Later, on August 13, 2018, I loaded up a trailer bearing Arizona
license plate H42G4 with the methamphetamine, cocaine, heroin, and
fentanyl that I had received through the tunnel. I was using a 2015
Chevrolet Silverado, bearing Arizona license plate CCL5849 and VIN
1GCNKPEH9F7306464, to pull the trailer when I was stopped by law
enforcement. Based on the discovery provided to me, I know that I
was transporting 239 packages that contained 118 kilograms of
methamphetamine, a Schedule II controlled substance, 6.4 kilograms
of cocaine, a Schedule II controlled substance, 19.9 kilograms of
heroin, a Schedule I controlled substance, and 3.1 kilograms of
fentanyl, a Schedule II controlled substance. I was going to deliver
those drugs to another person.

The defendant shall swear under oath to the accuracy of this statement and,

-8-

 
wo f© SYS A A Se W HY

NB Bw hw Bw NB BR RO ORD ORD eee
eo os ON aa ay we) bo pot \O oo ~~] nN LA & Ww bo — So

 

Case 2:18-cr-01212-SMB Document 45 Filed 09/16/19 Page 9 of 11

intentional material inconsistencies in the defendant’s testimony may subject the defendant
to additional penalties for perjury or false swearing, which may be enforced by the United
States under this agreement.

APPROVAL AND ACCEPTANCE OF THE DEFENDANT

This agreement has been read to me in Spanish, and I have carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it.

I have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel, and
to be presumed innocent until proven guilty beyond a reasonable doubt.

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. I have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined by the Court
after consideration of the advisory Sentencing Guidelines.

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement. I voluntarily agree to the provisions of this
agreement and I agree to be bound according to its provisions.

I understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that if 1 violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required

to serve a term of imprisonment or my sentence otherwise may be altered.

 
oO 6S SI DBR A Bh WwW KH =

NON NM MY NY NN NY NY Be Bee eB He ee ee
oo =~) DB th & WwW NH YF CS Wo Se S| DH HH FP WS WH SK S&S

 

Case 2:18-cr-01212-SMB Document 45 Filed 09/16/19 Page 10 of 11

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect.

I am satisfied that my defense attorney has represented me in a competent manner.

I fully understand the terms and conditions of this plea agreement. I am not now
using or under the influence of any drug, medication, liquor, or other intoxicant or
depressant that would impair my ability to fully understand the terms and conditions of this
plea agreement.

2fixht hie | bm

Date | JESUS {VAN LOPEZ-GARCIA
Defendant

APPROVAL OF DEFENSE COUNSEL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. I have further
discussed the concept of the advisory Sentencing Guidelines with the defendant. No
assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written agreement.
I concur in the entry of the plea as indicated above and that the terms and conditions set

forth in this agreement are in the best interests of my client. I agree to make a bona fide

-10-

 

 
Oo co SS BA HA FSF W NHN

oO M NM NM BM BP BD ND ORDO eet
oOo sD A OU BP WH YB KH OD DO Se HS HB OO SP WW YY KF

 

Case 2:18-cr-01212-SMB Document 45 Filed 09/16/19 Page 11 of 11

effort to ensure.that the guilty plea is entered in accordance with ail the requirements of .
Fed. R. Crim. P. 11.
a
I translated or had translated this agreement from English into > pews s \. to

 

 

 

the defendant on the (“1% dayof_ Jee 2019,
~folie oe vag
| oe fil 5 te

Datet # SETECAPFEL

~=Attorney for Defendant

APPROVAL OF THE UNITED STATES
I have reviewed this matter and the plea agreement. I agree on behaif of the United
States that the terms and conditions set forth herein are appropriate and are in the best
interests of justice.
MICHAEL BAILEY

United States Attorney
District of Arizona

ob le/i4 Kafe at—
Date [ i A R. GUTIERREZ

KEITH E, VERCAUTEREN
Assistant U.S. Attorneys

 

 

   

ay .
uf

Date — HONORABLE SUSAN M. BRNOVICH
United States District Judge

-dl-

 
